Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The instant application is a 371 of PCT/US2020/028084.     Claim 1 has been amended.  Claims 1-7, as filed 06/03/2022, are examined herein.  No new matter has been introduced by the amendments. 

Response to Arguments
Applicant' s arguments and amendments have been carefully considered.
Regarding the rejection under 35 USC 101, Applicant argues (pages 5-6 of the Remarks dated 06/03/2022) that the amended claims are directed to a practical application because they amount to significantly more than any judicial exception.  The Examiner respectfully disagrees. Applicant asserts that the instant claims are directed to a specific, tangible application. However, what is asserted by Applicant is not an improvement to the functioning of a computer, or to any other technology or technical field, as specified under MPEP § 2106.05(a). What Applicant is asserting is, if anything, an improvement to the business process of verifying compliance with regulations and selling a liquid product, which are fundamental economic practices and/or legal obligations, and therefore non-statutory subject matter. (Alice Corp v. CLS Bank International 573 US 204 (2014)) Said differently,  the Applicant has not demonstrated improvement in capturing the image of an identification card, matching text with user information, or retrieving information from a database. Rather, the instant invention uses these steps to carry out an abstract idea. Thus, the amended claims do not provide limitations that are indicative of integration into a practical application as suggested by the 2019 PEG.
Regarding the rejections under 35 USC 102 and 35 USC 103, Applicant argues (pages 6-9 of the Remarks) that the cited reference(s) do not teach or suggest 1) capturing the image of an identification card and matching the text. 2) “dispense the type and number of units”, and 3) the use of facial recognition in claim 2.  The examiner finds these arguments to be moot in view of new grounds of rejection in regards to claims 1 and 2.

Claim Interpretation - “Associated”, “Associating”, or
“Association”
The applicant has used the phrase “Associated”, “Associating”, or “Association” throughout the claims. Claim limitations that employ these phrases between claim elements are given their broadest reasonable interpretation of “any association or relationship between said claimed elements”.

Claim Interpretation – Limited Patentable Weight
Claim 1 recites the following limitation: “…executing the second set of instructions that, when executed, cause the user device to accept input from a user of the user device indicative of user information   ….” This limitation is given limited weight since the second set of instructions is non-functional descriptive material.  Non-functional descriptive material does not carry weight in method claims absent a new and unobvious functional relationship with the known method – “in such method cases the relevant inquiry is whether a new and unobvious functional relationship with the known method exists” (MPEP 2111.05). 
The limitation is also not positively recited (“when executed…” is not a positive recitation of executing the instructions).  Note that the only positively recited step of claim 1 is “establishing communication between ….at least one kiosk … and at least one user device..”.

Claim Rejections - 35 USC § 101
Claim(s) 1-7  are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claim 1 is directed to a method of identifying a user for a purchase transaction and selecting an amount for a transaction. 
Claim 1 is directed to the abstract idea of “identifying a user for a purchase transaction and selecting an amount for purchase” which is grouped under “organizing human activity… fundamental economic practice” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 1  recites “establishing communication between …; the second set of instructions, when executed, cause the ….  to accept input from a user  … indicative of user information and store the user information … ; upon storing the user information, the second set of instructions causes the … to provide a selectable indicator …, responsive to the user selecting the indicator, the second set of instructions causes the …  to capture an image of a form of identification of the user  …; responsive to capturing the image of the form of identification of the user, the second set of instructions causes the … to identify text in the image of the form of identification of the user and match that text with the user information in the second …; responsive to matching the user information with the text of the form of identification, the second set of instructions causes the … to generate a code for communication … using the second …; responsive to the first… communicating with the second … and receiving the code, the first set of instructions cause the… to accept input from the user indicative of a selection of a type and a number of units of fluid; responsive to receiving the selection of the type and number of units of fluid, the first set of instructions cause the… to dispense the type and number of units of fluid and store the type and number of units of fluid  … associated with the user.” Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
This judicial exception is not integrated into a practical application because, when analyzed under step 2A prong 2 (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “a kiosk having a first processor, a first input device, a first output device, a first communication device, and non- transitory computer readable memory; a user device; an instruction to dispense fluid”  represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate or implement)  the acts of identifying a user for a purchase transaction and selecting an amount for purchase.  
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept identifying a user for a purchase transaction and selecting an amount for purchase using computer technology (e.g. kiosk computing system and user device). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)).
The dependent claims recite, (claim 2) a user interface to trigger capturing an image, (claim 3) the display of a QR code, (claim 4) an RFID reader, (claim 5) a user device displaying a wallet page, (claim 6) a code expiration date, and (claim 7) use of proximity data.   These additional elements of the claim  represent the use of a computer as a tool to perform an abstract idea and/or do no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate or implement) the acts of identifying a user for a purchase transaction and selecting an amount for purchase.
Dependent claims 2-7 do not remedy the deficiencies of the independent claims and are rejected accordingly.  In this case, all claims have been reviewed and are found to be substantially similar and linked to the same abstract idea (see Content Extraction and Transmission LLC  v. Wells Fargo (Fed. Cir. 2014)). 
Hence,  the claims are not patent eligible. 
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150088758 (Varadarajan) in view of US 20160379287 (Dabiri).
Regarding Claim 1, Varadarajan teaches a method of controlling fluid distribution, comprising: 
establishing communication between at least one kiosk having a first processor, a first input device, a first output device, a first communication device, and non- transitory computer readable memory storing a first set of instructions and a first database, and at least one user device having a second processor, a second input device, a second output device, a second communication device, a camera, and non-transitory computer readable memory storing a second set of instructions and a second database; ([0025]; [0028] “mobile device”; [0030-0031] “memory”; [0032] “camera”; [0038]; [0042-0043]; [0046] “mobile device”; [0048]; [0051] “display”; [0052] “wireless connection”)
responsive to matching the user information with the text of the form of identification, the second set of instructions causes the user device to generate a code for communication to the at least one kiosk using the second communication device; ([0004]; [0038-0039]; [0046]; [0057]; [0061-0062]; [0068-0070])
executing the second set of instructions that, when executed, cause the user device to accept input from a user of the user device indicative of user information and store the user information in the second database; ([0025]; [0038-0039]; [0058])

Vadarajan does not explicitly teach, but Dabiri does teach:
upon storing the user information, the second set of instructions causes the user device to provide a selectable indicator on the second output device, responsive to the user selecting the indicator, the second set of instructions causes the user device to capture an image of a form of identification of the user using the camera; (FIG. 2 #25, “true age verification”’ FIG. 3 #40 “scanner”, #45-#46 “regulating authority”, “database”; [0036] “database accessible by the regulating authority”)
responsive to capturing the image of the form of identification of the user, the second set of instructions causes the user device to identify text in the image of the form of identification of the user and match that text with the user information in the second database; (FIG. 3; [0093] “user ID/age verification … reads the address… from the driver’s license”)
responsive to the first communication device of the kiosk communicating with the second communication device of the user device and receiving the code, the first set of instructions cause the kiosk to accept input from the user indicative of a selection of a type and a number of units of fluid;  (FIG. 1 #11; [0090] “bars … liquor stores”; [0091] “single purchases … multiple purchases..”; [0105] “choose merchandise to be dispensed”)
responsive to receiving the selection of the type and number of units of fluid, the first set of instructions cause the kiosk to dispense the type and number of units of fluid and store the type and number of units of fluid in the first database associated with the user. (FIG. 1 #11; [0090] “bars … liquor stores”; [0091] “single purchases … multiple purchases..” [0092] “authorized user may accumulated points … beer manufacturer can monitor …”)
The Applicant was motivated, as of the effective filing date of the instant invention, to combine the secure machine for cardless transactions of Varadarajan with the user ID and age verification system of Dabiri, because Dabiri explicitly teaches the motivation [0007-0009] of the need to verify customer age due to selling of age restricted products. See MPEP 2143.I.G.

Regarding Claim 3, Varadarajan in view of Dabiri teaches the method of controlling fluid distribution of claim 1, and Varadarajan further teaches:
wherein the code is a QR code which is displayed on the output device of the user device and the kiosk is provided with a code reader that scans the QR code displayed on the output device of the user device. (FIG. 3 #302; [0050-0055]; [0051] “the QR code … may be presented to a user at a display”; [0030-0032] “gas pump … may comprise any combination of those elements” “a scanner, a camera”)
Varadarajan teaches [0051] that the QR code can be displayed on a gas pump and scanned by the user mobile phone, for the purpose of transmitting data to the mobile phone. Varadarajan further teaches [0046] that a user may initiate a transaction at an ATM by inserting a bank card into a card reader. Because the ATM or gas pump may [0032] may include a camera or scanner, and there is a need [0046] to initiate a transaction, it would have been obvious to reverse the capture of a QR from the ATM or gas pump by the mobile phone, to have the mobile phone display the QR code and the ATM or gas pump capture the code, for the purpose of efficiency. Motivation is provided by [0070] “cardless transaction” See MPEP 2143.I.B.

Regarding Claim 4, Varadarajan in view of Dabiri teaches the method of controlling fluid distribution of claim 1, and Varadarajan further teaches:
wherein the second communication device of the user device includes a radio frequency identification (RFID) transmitter and the first communication device of the kiosk includes an RFID reader and the code is communicated via radio frequency. (FIG. 1; [0021]; [0027]; [0046])

Regarding Claim 5, Varadarajan  in view of Dabiri teaches the method of controlling fluid distribution of claim 1, 
wherein responsive to matching the user information with the text of the form of identification, the second set of instructions causes the user device to generate a wallet page and the wallet page is provided with a selectable indicator, responsive to the user selecting the indicator on the wallet page, the second set of instructions causes the user device to generate the code for communication to the at least one kiosk. ([0066-0070] “web application” “QR codes” “eCommerce wallet” “ web checkout/purchase pages”; [0051-0052])

Regarding Claim 6, Varadarajan  in view of Dabiri  teaches the method of controlling fluid distribution of claim 5, 
wherein the code expires after a predetermined amount of time. ([0004]; [0062]; [0070])

Regarding Claim 7, Varadarajan  in view of Dabiri teaches the  method of controlling fluid distribution of claim 1, 
wherein the user device is further provided with a device locator and the code is programmed to only work within a predetermined geographic area and the method further comprises, responsive to the first communication device of the kiosk communicating with the second communication device of the user device, the second set of instructions causes the user device to determine a current location of the user device using the device locator and determine if the user device is within the predetermined geographic area prior to communicating the code to the kiosk. ([0027]; [0029] “proximity-based”)

Claim(s) 2 is rejected under 35 U.S.C. 103 as being unpatentable over US 20150088758 (Varadarajan) in view of US 20160379287 (Dabiri) and in further view of US 6758394 (Maskatiya).

Regarding Claim 2, Varadarajan in view of Dabiri teaches the method of controlling fluid distribution of claim 1. Varadarajan and Dabiri do not explicitly teach, but Maskatiya does teach:
wherein the image of the form of identification includes a likeness of the user and the method further comprises; (FIG. 2a #212, #244 “extract biometric data”; col. 5 lines 63 – col. 6 line 14 “customer’s face”)
storing the captured image of the form of identification of the user in the second database associated with the user;  (FIG. 2a #212, #244 “extract biometric data”; col. 5 lines 63 – col. 6 line 14)
prior to generating the code for communication to the at least one kiosk, the second set of instructions causes the user device to provide a selectable indicator on the second output device, responsive to the user selecting the indicator, the second set of instructions causes the user device to capture a real-time image of the user; (col. 5 lines 63 – col. 6 line 14 “customer may be given a choice of which biometric data to use”)
responsive to capturing the real-time image of the user, the second set of instructions causes the user device to compare the real-time image of the user with the likeness of the user in the image of the form of identification of the user stored in the second database to ensure that they match. (FIG. 2a #248 #252 “compare extracted data with stored biometric data”)
It would have been obvious, at the time of filing, to combine the fluid dispenser payment system of Varadarajan and Dabiri, with the use of biometric facial recognition of Dabiri. Varadarajan teaches  [0058] that biometric data may be used to identify users, and Maskatiya teaches  (col. 5 lines 63 – col. 6 line 14) that face recognition is a form of biometric identification. The inventor is motivated to modify Varadarajan in view of Dabiri with Maskatiya for the purpose of efficiency. See MPEP 2143.I.B.



Conclusion

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20070060355 (Amaitis) [0121] “…may also include an age/identity verification feature. This can be accomplished through any applicable technique including retina scanning, finger print identification, voice print matching, or other biometrics. Identity verification can also be accomplished by having a customer take a picture of himself (e.g., by use of a digital picture phone) and transmitting the picture to the gaming service provider for comparison to a stored picture of the pre-approved user.”
US 20070100707 (Driessen) [0106]  age verification system
US 20070205272 (Daddabbo) [0040] “[0040] The terminal may be utilized as a kiosk for age verification. The terminal may read a bar code or other symbol indicia provided on driver's licenses. An establishment may mount the terminal at the door or entrance and read the symbol indicia, mag stripe, RFID, etc. of the identification data carrier the customer presents. The terminal can then verify the identification data carrier includes age information, and that the customer's age is adequate for completing the transaction, such as entry into an establishment, making an age restricted purchase, etc. The terminal may reference a third party database, cull information, make comparisons and determinations, alert establishment personnel and security, etc. and send back a result. The terminal may also record the information to another database for record keeping purposes. The terminal may also record a picture of the customer and save the picture in association with the identification form presented utilizing the optical reading capability of the terminal. “
US 20150144652 (Kline) sample product dispenser including age verification
US 20160063314 (Samet) Age verification, liveness test; [0248] compare image to database of users.
US 20160098882 (Holdych) rules-restricted vending machine purchases. [0003] age verification. 
US 20170330165 (Banerjee) Knowledge based authentication (challenge/response) and age verification at a vending machine.
US 20090321515 (Turner) vending machine for alcohol with means to verify
US 20090276088 (Ruddy)  age-restricted vending machine
US 20070083288 (Opheim) vending machine for alcohol / minibar 
US 20160155127 (Hartman) vending machine with regulatory compliance
US 20160379287 (Dabiri) alcohol vending machine with age verification. FIG. 1 identification card scanner. FIG. 2 “examining data contained on the credit card and the identification card”; “age verified” FIG. 3 “A regulating authority 45 may be remotely located from the vending machine 20 and communicatively coupled to the communication device 44. The computerized identity verification system 30 may further include a database 46 accessible by the regulating authority 45. Such an arrangement provides the unexpected and unpredictable advantage of linking the system 10 to credit bureaus, FBI, financial institution or the like to ascertain the identity and authorized limits of the user.”
US 20160368753 (Bethuy) beverage vending machine, custom mixed
Japhe, Brad "Have Boozy Vending Machines Gone Mainstream?"  published 03/13/2019; downloaded from https://www.liquor.com/articles/alcohol-vending-machine/ 

	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A RUTISER whose telephone number is (571)272-1969.  The examiner can normally be reached on 8:00 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CLAIRE A. RUTISER
Examiner
Art Unit 3692

/C.A.R./
Examiner, Art Unit 3692                                                                                                                                                                                         
                                                                                                                                                                                                    /DANIEL S FELTEN/Primary Examiner, Art Unit 3692